                        IN THE UNITED STATES DISTR I CT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO . 5:15-CR- 62 -H
                                         NO . 5:15 - CR- 67 -H
                                         NO. 5:15-CR- 68-H


 UNITED STATES OF AMERICA ,

           v.

 DUKE ENERGY BUSINESS SERVICES
                                                                               ORDER
 LLC ; DUKE ENERGY CAROLINAS ,
 LLC ; and DUKE ENERGY
 PROGRESS , INC. ,
         Defendants .




          The court i s in receipt of the Invoice of the court appointed

monitor , Benjamin F . Wilson and the law firm, Beveridge & Diamond,

P . C.,    ("CAM " ) dated January 30 , 2019 , which was submitted to this

court on January 30 , 2019 .                   This invoice covers services rendered

by the CAM for the time period of December 4 , 2018 through December

31 , 2018 , and disbursements listed through December 31 , 2018.                               The

parties have informed the court they have no objections to the

invoice         submitted .            Therefore,          the   court ,       having   carefully

reviewed the submissions , hereby approves the invoice for fees in

the       amount    of       $29 , 922. 00 ,   plus    expe n ses      and     disbursements    of

$7 , 574 . 35      for   a     total    invoice       of    $37 , 496 . 35 .     Defendants    are

directed to render payment of $37 , 496 . 35 to BEVERIDGE & DIAMOND ,
P.C., within 45 days of the electronic submission of this invoice

on January 30 , 2019.


     This   S   B
            ~~day    of February 2019.




                                              District Judge

At Greenville , NC
#35




                                  2
